ACCEPTED
                                                                                         03-14-00801-CV
                                                                                                4666740
                                                                               THIRD COURT OF APPEALS
                                                                                          AUSTIN, TEXAS
                                                                                    3/27/2015 9:27:11 AM
                                                                                       JEFFREY D. KYLE
                                                                                                  CLERK


                                 NO. 03-14-00801-CV
                                                                    FILED IN
                    IN THE THIRD COURT OF APPEALS 3rd COURT OF APPEALS
                                                        AUSTIN, TEXAS
          ____________________________________________________
                                                     3/27/2015 9:27:11 AM
                                                                JEFFREY D. KYLE
THE UNIVERSITY OF TEXAS SYSTEM AND THE UNIVERSITY OF TEXASClerk
                                                           AT DALLAS
                               Appellants,
                                   v.
        KEN PAXTON, ATTORNEY GENERAL OF THE STATE OF TEXAS
                                Appellee,
                                   v.
                         MARILYN CAMERON
                          Intervenor/Appellee.
        _________________________________________________

     On Appeal from the 345th Judicial District Court of Travis County, Texas
                  Trial Court Cause No. D-1-GV-11-001923
             The Honorable Stephen Yelenosky, Judge Presiding
         __________________________________________________

   INTERVENOR’S RESPONSE TO JOINT MOTION FOR EXTENSION
                  OF BRIEFING DEADLINES

TO THE HONORABLE JUSTICES:

       Come now, intervenor/appellee, Marilyn Cameron, files this Intervenor’s

Response to Joint Motion for Extension of Briefing Deadlines, and in support

thereof will respectfully show this Court the following:

       On December 18, 2014, pursuant to Rule 25.1 of the Texas Rules of

Appellate Procedure, appellants’ attorney, Joshua Godbey, formally filed with the

Court Plaintiffs’ Notice of Appeal on behalf of the University of Texas System and

the University of Texas at Dallas.



Intervenor’s Response to Extension Request                                                   1
        On February 24, 2015, appellants’ attorney, H. Melissa Mather, filed

Appellants’ Unopposed Motion for Extension of Time to File Opening Brief for

above referenced cause, due to the fact that the attorney was recently assigned to

the case and requested additional time to prepare. Request was granted and the

deadline was extended until March 30, 2015.

        The cause on appeal, #D-1-GV-11-001923, was a forthright lawsuit under

the Public Information Act, initiated by appellants, against an opinion issued by the

former Attorney General of the State of Texas, Greg Abbott. Held in the 261st

District Court in Travis County, the lawyers presented documents, pleadings, and

arguments before the Court. The case involved no witnesses, cross-examinations,

subpoenas, or jury. A final summary judgment was declared on November 24,

2014.

        Intervenor respectfully requests that the Court deny the Joint Motion for

Extension of Briefing Deadlines.

                                             Respectfully submitted,

                                             /s/ Marilyn Cameron
                                             Marilyn Cameron
                                             18222 Outback Lakes Trail
                                             Humble, TX 77346
                                             (713) 320-4092
                                             mizcameron@yahoo.com
                                             Intervenor, Pro Se




Intervenor’s Response to Extension Request                                              2
                           CERTIFICATE OF SERVICE

       I hereby certify that on March 27, 2015, a true and correct copy of

Intervenor’s Response to Joint Motion for Extension of Briefing Deadlines was

served via e-service and/or email to the following counsel:

H. Melissa Mather
State Bar No. 240102216
Assistant Attorney General
Financial Litigation, Tax, and Charitable Trusts Division
P.O. Box 12548
Austin, TX 78711-2548
Phone: (512) 475-2540
Fax: (512) 477-2348
melissa.mather@texasattorneygeneral.gov
Attorney for Appellants

Kimberly L. Fuchs
State Bar No. 24044140
Chief, Open Records Litigation
Administrative Law Division
P.O. Box 12548
Austin, Texas 78711-2548
Phone: (512) 475-4195
Fax: (512) 320-0167
kimberly.fuchs@texasattorneygeneral.gov
Attorney for Appellee Attorney General

                                             /s/ Marilyn Cameron
                                             Marilyn Cameron




Intervenor’s Response to Extension Request                                      3